DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on April 13, 2022. Claims 1-3, 7, 11 and 17 are amended; claims 8 and 18 are canceled; and claims 1-7, 9-17 and 19-20 are pending and examined below.


Claim Rejections - 35 USC § 112
The rejection of claim 2 is withdrawn to the pursuant of Applicant amendment.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2012/0204258) in view of Lee et al. (U.S. 2013/0094770).
With regard to claim 1, Lee teaches a method for unlocking a display panel (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps.  First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100), the method comprising: 
 	acquiring a plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images), wherein different preset pictures among the plurality of preset pictures correspond to different preset inputs ([0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0076] The plural images can be displayed in a predetermined order or randomly);  
 	performing at least one unlocking process (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps.  First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100), wherein each of the at least one unlocking process comprises: 
 		causing the display panel to display at least one preset picture of the plurality of preset pictures (Fig. 1, S10; Fig. 2; Fig. 5; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series) and receive a verification input from a user, when the display panel is in a locked state (Fig. 6; [0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0080]); 
 		determining whether the verification input is identical with the preset input corresponding to a displayed preset picture (Fig. 6; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); and 
 		switching the display panel to an unlocked state, if the verification input is identical with the preset input corresponding to the displayed preset picture (Figs. 7-8; [abstract] successfully terminating a password admission process if the trace data is identical to the password trace data; [0038] And, it is also permissible to provide a password input method based on a touch screen, capable of coincidently achieving cryptographic key security and input convenience; [0060]),
 	wherein each of the plurality of preset pictures comprises a plurality of regions that correspond to different preset inputs ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations), respectively, and the display panel displays at least one of the plurality of regions during each of the at least one unlocking process ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations; [0081] a user is able to divide the touch screen 110 into a number of unit areas for the purpose of obtaining safety and easily trace data that is generated by his touch operation). 

With regard to claim 2, the limitations are addressed above and Lee teaches wherein 
 	the causing the display panel to display at least one preset picture of the plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images) and receive the verification input from a user, when the display panel is in a locked state (Fig. 6; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100) comprises: causing the display panel to sequentially display at least one part of the preset pictures among the plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images; [0076] The plural images can be displayed in a predetermined order or randomly), and sequentially receive verification inputs from the user, wherein the verification inputs are in one-to-one correspondence with the at least one part of the preset pictures (Fig. 1, S30 and S40; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); and 
 	the determining whether the verification input is identical with the preset input corresponding to a displayed preset picture comprises: determining whether the verification inputs are identical with the preset inputs corresponding to the at least one part of the preset picture according to a display order of the at least one part of the preset picture (Figs. 7-8; [0060] successfully terminating a password admission process if the trace data is identical to the password trace data; [0075]). 

With regard to claim 3, the limitations are addressed above and Lee teaches wherein the causing the display panel to display at least one preset picture of the plurality of preset pictures and receive the verification input from a user, when the display panel is in a locked state, and the determining whether the verification input is identical with the preset input corresponding to a displayed preset picture comprise: 
 	causing the display panel to display a first picture, wherein the first picture is a picture of the plurality of preset pictures (Fig. 1, S10; Fig. 2; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images); 
 	receiving a first verification input from the user ([0059] If the trace data is identical to the password trace data, password admission proceeds to make the user be authorized as a valid user for the electronic terminal 100); 
 	determining whether the first verification input is identical with the preset input corresponding to the first picture (Fig. 6; [0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); 
 	after determining whether the first verification input is identical with the preset input corresponding to the first picture, causing the display panel to display a second picture (Figs. 5-6), wherein the second picture is a picture of the plurality of preset pictures ([0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image); 
 	receiving a second verification input from the user ([0075] …until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100);
 	determining whether the second verification input is identical with the preset input corresponding to the second picture ([0060] successfully terminating a password admission process if the trace data is identical to the password trace data); and 
 	switching the display panel to the unlocked state, if the first verification input is identical with the preset input corresponding to the first picture and the second verification input is identical with the preset input corresponding to the second picture (Fig. 7-8; [0060] In detail, this methodological process is carried out in the steps of displaying at least one background scene, generating trace data from a user's touch on the touch screen while the background scene is being displayed, comparing the trace data to password trace data preliminarily stored, and successfully terminating a password admission process if the trace data is identical to the password trace data).

With regard to claim 4, the limitations are addressed above and Lee teaches wherein the performing at least one unlocking process comprises: 
 	performing a plurality of unlocking processes (Figs. 1-9; [0027] The at least two or more images are displayed in a predetermined order or randomly; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete; [0076] The plural images can be displayed in a predetermined order or randomly), and in different unlocking processes among the plurality of unlocking processes, causing the display panel to display at least two preset pictures among the plurality of preset pictures and display the at least two preset pictures in a same order (Figs. 5-8, when the plurality of images are displayed in a predetermined order, it is equivalent to performing a plurality of unlocking processes in which the preset picture displayed by the display screen and the order in which the preset picture is displayed coincide). 

With regard to claim 5, the limitations are addressed above and Lee teaches wherein the performing at least one unlocking process comprises: 
 	performing a plurality of unlocking processes (Figs. 1-9; [0027] The at least two or more images are displayed in a predetermined order or randomly; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete; [0076] The plural images can be displayed in a predetermined order or randomly), and in different unlocking processes among the plurality of unlocking processes, causing the display panel to display different parts of preset pictures among the plurality of preset pictures (Figs. 5-8, when the plurality of images are randomly displayed, it is equivalent to performing a plurality of unlocking processes in which the present pictures displayed by the display screen or the order in which the preset pictures are displayed are not identical; [0027] The at least two or more images are displayed in a predetermined order or randomly), or display a same part of preset pictures among the plurality of preset pictures in different orders.

With regard to claim 6, the limitations are addressed above and Lee teaches wherein the acquiring a plurality of preset pictures comprises: 
 	arranging the plurality of preset pictures into a closed loop according to a preset order ([0027] The at least two or more images are displayed in a predetermined order or randomly); and 
 	in different unlocking processes among the plurality of unlocking processes, a start preset picture displayed in a current unlocking process is adjacent, in a clockwise direction or a counterclockwise direction of the closed loop, to an end preset picture displayed in an immediately previous unlocking process ([0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; the display of the next image occurs subsequent to the display unlocking process of the first image, corresponding to performing a plurality of unlocking processes in which the order of the preset pictures displayed by the current unlocking process is sequential to the order of the preset pictures displayed by the last unlocking process).

With regard to claim 7, the limitations are addressed above and Lee teaches wherein the acquiring a plurality of preset pictures, wherein different preset pictures among the plurality of preset pictures correspond to different preset inputs comprises: 
 	each of the plurality of preset pictures corresponding to a plurality of preset inputs, which correspond to the plurality of regions, respectively ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations; [0067] – [0068] As a password according to embodiments of the present invention is structured in a form of trace data, it is set up by, after activating a question window of "DO YOU WANT TO SET THE TRACE DATA AS PASSWORD" in a touched condition that a user conducts a dragging operation along a specific path or presses down a specific point on the background scene 120 displayed in the touch screen 110 of the electronic terminal 100, selecting "YES" to the question window… Therefore, it is possible to update a previously determined password by, after activating a question window of "DO YOU WANT TO SET THE TRACE DATA AS PASSWORD" in a condition that a user touches randomly or along another path on the background scene 120 displayed in the touch screen 110 of the electronic terminal 100, selecting "YES" to the question window).

With regard to claim 9, the limitations are addressed above and Lee teaches wherein each of the preset inputs is an initial password for locking the display panel ([abstract] successfully terminating a password admission process if the trace data is identical to the password trace data.  In entering a password by a user, even without preparing an additional input unit such as a keypad or keyboard and other similar fixed pictures (by software), this method enables a user to freely select and set a background scene in various types as well as variously forming a touch operation with his own password for admission, providing both security and input convenience of password keys), and the initial password comprises any one of a character ([0009] In conventional password input schemes or units, numbers or characters line previously accepted from users are stored in a form of cryptographic keys and compared to values input through keyboards or keypads, or passwords are permitted to be applied by displaying imaginary keyboards or keypads (by software) at various types of touch screen terminals), an action (Figs. 1-9), and an empty password. 

With regard to claim 10, the limitations are addressed above and Lee teaches wherein the second picture is different from the first picture (Figs. 5-8; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images). 

With regard to claim 11, Lee teaches a display assembly [abstract], comprising: 
 	a display panel (Fig. 2, touch screen 110; [0059] an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100); and 
 	an unlocking unit (Fig. 4) configured to perform the following operations: 
 	acquiring a plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images), wherein different preset pictures among the plurality of preset pictures correspond to different preset inputs ([0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0076] The plural images can be displayed in a predetermined order or randomly);
 	performing at least one unlocking process (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps.  First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100), wherein each of the at least one unlocking process comprises: 
 		causing the display panel to display at least one preset picture of the plurality of preset pictures (Fig. 1, S10; Fig. 2; Fig. 5; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series) and receive a verification input from a user, when the display panel is in a locked state (Fig. 6; [0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0080]); 
 		determining whether the verification input is identical with the preset input corresponding to a displayed preset picture (Fig. 6; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); and 
 		switching the display panel to an unlocked state, if the verification input is identical with the preset input corresponding to the displayed preset picture (Figs. 7-8; [abstract] successfully terminating a password admission process if the trace data is identical to the password trace data; [0038] And, it is also permissible to provide a password input method based on a touch screen, capable of coincidently achieving cryptographic key security and input convenience; [0060]), 
	wherein each of the plurality of preset pictures comprises a plurality of regions that correspond to different preset inputs ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations), respectively, and the display panel displays at least one of the plurality of regions during each of the at least one unlocking process ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations; [0081] a user is able to divide the touch screen 110 into a number of unit areas for the purpose of obtaining safety and easily trace data that is generated by his touch operation). 

With regard to claim 12, the display assembly claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the display assembly claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the display assembly claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the display assembly claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the display assembly claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the display assembly claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the display assembly claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the limitations are addressed above and Lee teaches wherein the display panel is a touch display panel (Fig. 3, 150; Fig. 5; Figs. 7-9, 150; [abstract] a password input method based on a touch screen… generating trace data from a user’s touch on the touch screen). 


Response to Arguments
 	Applicant's arguments filed 4-13-2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the Lee reference fails to teach wherein each of the plurality of preset pictures comprises a plurality of regions that correspond to different preset inputs, respectively, and the display panel displays at least one of the plurality of regions during each of the at least one unlocking process.

Examiner respectfully disagrees with Applicant:
The Lee reference teaches a password input method which includes the steps of displaying a background screen, generating trace data from a user’s touch screen, comparing the trace data to password trace data and successfully terminating a password admission process if the trace data is identical to the password trace data [abstract]. Lee teaches a system for unlocking a device (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps.  First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100) and acquiring a plurality of preset pictures as shown by the background scenes which may include an image, a motion picture and a programmed background screen which are displayed in a predetermined area [0025]. The background scenes can be displayed in at least two or more images, alternating each in a time series ([0026]; [0029] This method may also include the steps of: displaying at least two or more images). Additionally, the plurality of preset pictures correspond to different preset inputs by showing an image appearing on a touch screen, entering a password corresponding to the image and displaying the next image ([0074]; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0076] The plural images can be displayed in a predetermined order or randomly). Furthermore, the claim language was added that each of the plurality of preset pictures comprises a plurality of regions that correspond to different preset inputs. Lee teaches divisionally setting the touch screen into a predetermined number of unit area, displaying the background scenes on the divided touch screens and a user being able to divide the touch screen into a plurality of unit areas ([0030]; [0081] a user is able to divide the touch screen 110 into a number of unit areas for the purpose of obtaining safety and easily trace data that is generated by his touch operation). The plurality of regions can be the plurality of unit areas that the user can touch. Furthermore, Figure 9 shows a state of entering a password by touching or dragging a picture [0054]. The user can enter a password with a multiplicity of fingerboards or plural percussions instruments at a predetermined area of a background scene [0080]. The user touches each fingerboard or percussions according to trace data containing a pattern of the tune or rhythm [0080]. This teaching demonstrates that a user can touch multiple areas or a plurality of regions ([0080] … a user can set and input his own password by for example playing a snatch of "Endless rain" of X Japan in a drum background scene, a first code of a song named "morning dew" in a guitar background scene, or touching a rhythm corresponding to the cheering slogan "Dae.about.HanMinGuk" in a palm background scene) which would correspond to different inputs to further unlock the device. Lee teaches that a user can divide the touch screen into a “number of unit areas” which show that the unlocking process would allow for a plurality of preset picture comprising a plurality of regions corresponding to different preset inputs. As such, the Examiner asserts that the Lee reference teaches the limitations of the claim language.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The Kang et al. (U.S. 2014/0298268) reference teaches each of the plurality of pictures comprise a plurality of regions for at least one unlocking process.
	The Lee et al. (U.S. 2013/0094770) reference teaches at least a second set of images after displaying a first set of images during a lock screen.
 	

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171